IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Genevieve Carlton,                          :
                                            : No. 1628 C.D. 2015
                             Appellant      : Submitted: May 12, 2016
                                            :
                      v.                    :
                                            :
Perkiomen Township Zoning                   :
Hearing Board                               :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                   FILED: July 13, 2016



              Genevieve Carlton (Objector) appeals the order of the Montgomery
County Court of Common Pleas (trial court) affirming the Perkiomen Township
(Township) Zoning Hearing Board’s (Board) decision that granted a dimensional
variance1 to Jeremy Kashuba and Jacquelyn Alutis (Applicants) from the 100-foot

       1
         Section 310-19 of the Township’s Zoning Ordinance sets forth the standards and criteria
required for the grant of a variance:

              A. Variance. The Board shall hear requests for variances where it
              is alleged that the provisions of the Zoning Ordinance inflict
              unnecessary hardship upon the applicant. The Board may grant a
              variance provided that all of the following findings are made:

              1. That there are unique physical circumstances or conditions,
              including . . . exceptional topographical or other physical
              conditions and not the circumstances or conditions generally
(Footnote continued on next page…)
(continued…)

              created by the provisions of the Zoning Ordinance in the
              neighborhood or district in which the property is located.

              2. That because of such physical circumstances or conditions, there
              is no possibility that the property can be developed in strict
              conformity with the provisions of the Zoning Ordinance and that
              the authorization of a variance is therefore necessary to enable the
              reasonable use of the property.

              3. That the unnecessary hardship has not been created by the
              applicant.

              4. That the variance, if authorized, will not alter the essential
              character of the neighborhood or district in which the property is
              located, nor substantially or permanently impair the appropriate
              use or development of adjacent property, nor be detrimental to the
              public welfare.

              5. That the variance, if authorized, will represent the minimum
              variance that will afford relief and will represent the least
              modification possible of the regulation at issue.

                                             ***

              C. Burden of Proof. For variances, the burden of proof shall be on
              the applicant to show by substantial evidence that all of the
              requirements of paragraph A of this Section 4.11 are met. . . .
              Anyone with standing to oppose an application shall have the
              burden of proof to demonstrate by substantial evidence that if
              approved the applicant would be injurious to the public health,
              safety, morals, or welfare or pose a threat to the community.

See also Section 910.2 of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968,
P.L. 805, added by the Act of December 21, 1988, P.L. 1329, 53 P.S. §10910.2.


                                               2
setback requirement of Section 310-97.B.(2) of the Township’s Zoning Ordinance2
for an agricultural building on their property. We quash.
               In September 2011, Applicants purchased a 4.6-acre parcel at 443
Mayberry Road in the Township’s R-1 Zoning District.                        The parcel adjoins
Objector’s 15-acre parcel at 455 Mayberry Road, and the two share a common
driveway and a bridge over a creek. Open space is on the other side of Applicants’
property.
               Applicants began using the property as a farm shortly after its
purchase.3 The business operates under the name “Dark Star Alpacas, LLC,” and
has tax exempt status as a farm. Applicants are raising 7 chickens and want to add
more. Applicants also want to operate an alpaca farm and become beekeepers.
The existing barn was constructed in 2012 and is 20 feet by 40 feet. The barn is


       2
         With respect to “[m]inimum lot area and setbacks for agricultural buildings, structures
and uses,” Section 310-97.B.(2) of the Township’s Zoning Ordinance states that “[b]uilding
setbacks shall be 100 feet from any property line.”

       3
          Under Section 310-95.B. of the Township’s Zoning Ordinance, “[a]gricultural uses,
buildings and structures” are permitted uses in the R-1 Zoning District. Section 310-5 defines
“agriculture,” in relevant part, as “including but not limited to nursery, horticulture and
floriculture operations and animal and poultry husbandry.” Section 310-5 defines “agricultural
operation,” in pertinent part, as “[a]n enterprise that is actively engaged in the commercial
production and preparation of market of crops, livestock and livestock products . . . [and]
includes an enterprise that implements changes in production practices and procedures or types
of crops, livestock, livestock products or commodities produced consistent with practices and
procedures that are normally engaged in by farmers or are consistent with technological
development within the agricultural industry.” Section 310-5 defines “farm operation,” in
relevant part, as “[a] premises which is used for the production of agricultural commodities in
their unmanufactured state, such as raising livestock, and which shall include those activities
which are customarily associated with such production.” Finally, Section 310-5 of the Zoning
Ordinance defines “agricultural building,” in relevant part, as “[a] structure utilized to store farm
implements or hay, feed, grain or other agricultural or horticultural products, or to house poultry,
livestock or other farm animals.”


                                                 3
presently used to store a tractor, but Applicants purchased 6 alpacas that are
currently boarded elsewhere and want to house them in the barn. Applicants
expect to have 20 alpacas in the future. The placement of the barn was dictated by
the layout of the land, including a steep slope, the proximity of the road, and the
floodplain.
               In January 2013, Applicants filed an application with the Board
seeking a declaration that they are engaged in an “agricultural operation” under the
Township’s Zoning Ordinance and a variance from the Section 310-97.B.(2) 100-
foot setback requirement for their barn. At hearing, Objector voiced concerns
about the nuisance caused by the raising of chickens and alpacas and the increased
traffic on the common bridge and potential liability.                      See Supplemental
Reproduced Record (S.R.R.) at 69b-73b.
               In April 2013, the Board issued a decision in which it concluded that
Applicants are engaged in an agricultural operation under the Zoning Ordinance.
S.R.R. at 126b.       The Board also concluded that the requested variance “will
represent the minimum variance that will afford relief and represent the least
modification possible to the regulations at issue;” “allow[ing] the barn to remain
where it is will not change the character or adversely affect the [permitted use];”
and “[t]he barn is located where it is because of the hardship inherent in the land
caused by the floodplain and the contour of the Property.” Id. As a result, the
Board granted the variance and Objector appealed to the trial court. Ultimately,
the trial court affirmed the Board’s decision and Objector appealed to this Court.4


       4
          In a land use appeal where the trial court does not take additional evidence, our review
is limited to determining whether the Board abused its discretion or committed an error of law.
Tidd v. Lower Saucon Township Zoning Hearing Board, 118 A.3d 1, 7 n.4 (Pa. Cmwlth. 2015).


                                                4
             However, as a preliminary matter, Applicants have filed a motion to
quash the instant appeal on the ground that Objector conveyed her adjoining
property before this appeal was submitted to a panel of judges for disposition and
no longer has standing to prosecute this appeal. Objector filed an answer to
Applicants’ motion raising a number of factual averments regarding the
circumstances surrounding the sale of the property, but admitting that she did, in
fact, convey her interest in the property before the appeal was submitted to the
panel of this Court.
             As this Court has explained:

                    The owner of property that is adjacent to or abuts
             the property at issue is “aggrieved” and has standing to
             appeal a board decision. Laughman v. Zoning Hearing
             Board of Newberry Township, 964 A.2d 19, 22–23 (Pa.
             Cmwlth. 2009); Orie v. Zoning Hearing Board of
             Borough of Beaver, 767 A.2d 623, 625 (Pa. Cmwlth.
             2001). To maintain standing, the landowner must
             continue to possess an interest in the property supporting
             his standing throughout the appeal process; otherwise,
             the appeal must be quashed. Sunnyside Up Corporation
             v. City of Lancaster Zoning Hearing Board, 739 A.2d
644, 649 (Pa. Cmwlth. 1999), appeal denied, [758 A.2d
666 (Pa. 2000)]. See also Hertzberg v. Zoning Board of
             Adjustment of City of Pittsburgh, [721 A.2d 43, 46 n. 6
             (Pa. 1998)] (owner of adjoining property during appeals
             to the trial court and this Court was no longer
             “aggrieved” when the property was sold to another party
             during pendency of an appeal to the Supreme Court).
Bradley v. Zoning Hearing Board of the Borough of New Milford, 63 A.3d 488,
491 (Pa. Cmwlth.), appeal denied, 75 A.3d 1282 (Pa. 2013).
             As a result, the instant appeal will be quashed because Objector failed
to maintain standing throughout its pendency. Bradley. See also Sunnyside Up
Corporation, 739 A.2d at 649 (“In the present case, when Sunnyside Up

                                         5
Corporation’s equity interest in the adjoining property, the only basis for its
standing, expired, it no longer was an ‘aggrieved party’ to the action and,
consequently, no longer has standing to maintain this appeal and its appeal must be
quashed.”).
              Accordingly, the appeal is quashed.




                                       MICHAEL H. WOJCIK, Judge




                                         6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Genevieve Carlton,                  :
                                    : No. 1628 C.D. 2015
                       Appellant    :
                                    :
                 v.                 :
                                    :
Perkiomen Township Zoning           :
Hearing Board                       :

                                   ORDER


           AND NOW, this 13th day of July, 2016, the above-captioned appeal is
QUASHED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge